Citation Nr: 0121069	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	M. Jefferson Euchler, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to August 
1964.  He died in September 1996.  During his lifetime, 
service connection was not in effect for any disabilities.  
The appellant is the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied service connection for the 
cause of the veteran's death.  

In a December 1999 decision, the Board denied the claim for 
service connection for the cause of the veteran's death as 
not well grounded.  A timely appeal of that decision was 
filed to the United States Court of Appeals for Veterans 
Claims (the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's December 1999 decision and remand the issue of 
entitlement to service connection for the cause of the 
veteran's death for readjudication in light the recently 
enacted Veterans Claims Assistance Act of 2000. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In December 2000, the Court granted the joint 
motion, vacated the Board's December 1999 decision and 
remanded the case to the Board for compliance with directives 
that were specified by the Court.  

During the pendency of this appeal, the appellant changed 
representatives.  Initially, Disabled American Veterans 
represented the appellant.  However, in a February 2001 
statement, M. Jefferson Euchler, Attorney at Law, indicated 
that he represented the appellant before the VA.  This 
statement revoked the designation of the Disabled American 
Veterans and designated Mr. Euchler at the appellant's 
representative.  See 38 C.F.R. §§ 20.603, 20.607 (2000).  In 
March 2001, the appellant submitted a Designation of 
Representative form which designated Mr. Euchler as her 
representative.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1996; the cause of the 
veteran's death as shown on the death certificate was self-
inflicted shotgun wound of the chest.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  There is no medical evidence which demonstrates that a 
psychiatric disorder, to include anxiety reaction, was 
present in service or within one year from service 
separation.  

4.  There is no medical evidence that the veteran's 
psychiatric disorder, to include anxiety reaction, which was 
present at the time of his death, was manifested in service, 
or was related to his military service. 

5.  There is no medical evidence of record demonstrating a 
relationship between the cause of the veteran's death and his 
military service.     



CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

Service connection - in general

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

If a veteran served continuously for ninety (90) or more days 
during a period of war and a psychosis became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown by all the 
evidence to be related to service.  38 C.F.R. § 3.303(d) 
(2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2000). 



Line of duty - willful misconduct 

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  With respect to alcohol 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, precludes service connection for a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  The VA General 
Counsel further held, however, that the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a disability, 
secondarily service-connected under 38 C.F.R. § 3.310(a).  
See VAOPGCPREC 2-98 (February 10, 1998); see also VAOPGCPREC 
7- 99 (June 9, 1999).  The Board is bound by precedent 
opinions of the VA General Counsel.  See 38 U.S.C.A. 
§ 7104(c). 

The U. S. Court of Appeals for the Federal Circuit Court 
recently held that 38 U.S.C.A. § 1110, when read in light of 
its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368 (2001). 

Duty to Assist

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) (hereinafter VCAA).

The VCAA provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Id.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  Id.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Id.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

The veteran served on active duty from January 1961 to August 
1964.  He had nine months and 20 days of foreign service.

Service medical records are negative for any manifestations 
of a mental disorder.  The July 1964 discharge medical 
examination indicates that psychiatric examination was 
normal.  The report is silent for complaints or diagnosis of 
a psychiatric disorder.  On the accompanying questionnaire, 
the veteran specifically denied all psychiatric symptoms as 
well as excessive drinking.

VA medical records dated in 1985 show that the veteran was 
treated for acute and chronic alcoholism.  An August 1985 
psychiatric consultation report indicates that the veteran 
had all signs of dependence upon alcoholism including 
blackouts, nightmares, and night sweats.  The veteran denied 
hallucinations.  The veteran reported that he had been 
drinking since coming back from Vietnam.  Upon examination, 
there was no evidence of a thought disorder, or of suicidal 
ideations or plans.  The impression was acute and chronic 
alcoholism.  A VA social worker noted in August 1985 that the 
veteran had never been through any treatment programs and 
that he "may be suffering from PTSD" (post traumatic stress 
disorder).  The social worker discussed services available to 
the veteran in the VA system for substance abuse.  The 
veteran was not interested in follow-up treatment and 
requested discharge from the medical center.  

Hospital records dated in September 1987 reflect a diagnosis 
of overdose with Benzodiazepine; alcoholism, acute and 
chronic; and family and social conflict.  The records 
indicate that the veteran reported that his spouse had filed 
for a divorce and they had an argument.  The veteran took the 
tablets in front of his spouse while he was intoxicated.  It 
was noted that the veteran had been treated for alcoholism 
before and there was a family history of alcoholism.  

VA hospital records dated from September 10 to 12, 1996 show 
that anxiety reaction and history of alcohol abuse were 
diagnosed.  Records show that the veteran had been admitted 
to a VA facility for treatment of depression with suicidal 
tendency and alcohol dependence.  The veteran reported having 
marital problems and recently losing his job.  It was noted 
that the veteran reported being depressed for the past two 
months.  The veteran indicated that he was suicidal due to 
the loss of his job and because his wife wanted a divorce.  
The veteran was put on detoxification.  

Hospital records from the R. General Hospital dated September 
[redacted], 1996 indicate that the veteran was brought in by 
paramedics; he was dead on arrival.  It was noted that the 
veteran was found lying on his back with a gunshot wound to 
the left anterior chest and a shotgun on the floor.  There 
were no findings of struggle.  

A certificate of death shows that the veteran died on 
September [redacted], 1996.  The immediate cause of death was a self-
inflicted shotgun wound.

At a hearing before the RO in May 1997, the appellant and her 
representative indicated that the veteran's death was service 
related.  [Hearing Transcript, page 1].  They indicated that 
the veteran experienced various problems that were related to 
a nervous condition prior to his death.  [page 1].  His 
problems included nightmares, flashbacks, severe depression, 
rage and anger.  [page 1].  The appellant indicated that she 
married the veteran in 1981.  [page 9].  She stated that the 
veteran was violent the day she married him.  [page 9].   

In a June 1997 statement, the veteran's step-daughter stated 
that the veteran talked to her about the Vietnam war.  She 
stated that the veteran told her he never drank until the 
Vietnam war.  He told her that he had to carry the dead 
bodies of his friends.  She indicated that the veteran was 
very angry with the military.   

In a July 1999 statement, the appellant's representative 
argued that the veteran's service in Vietnam left him deeply 
psychologically disturbed and eventually led him to take his 
own life.   

Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  

The RO notified the appellant of the evidence needed to 
substantiate her claim in a November 1996 letter, in an April 
1997 statement of the case, at a hearing before he RO in May 
1997, and in a March 1998 supplemental statement of the case.  
At the hearing before the RO in May 1997, the RO indicated 
which information and evidence they would obtain and which 
evidence she should submit in support of her claim.  The RO 
obtained the relevant treatment records that the appellant 
had identified.  They obtained the hospital records from the 
R. General Hospital and the VA treatment and hospital records 
dated from 1964 to 1996.  The veteran's service medical 
records were obtained.  

The RO did not obtain a medical opinion in the matter.  The 
Board finds that a medical opinion is not necessary to make a 
decision, because there is no competent evidence that the 
cause of the veteran's death was associated with his period 
of service.  The appellant asserts that the veteran had a 
psychiatric disorder which was incurred in service and this 
disorder led to the veteran's death.  However, as will be 
discussed below, there is no competent evidence that at the 
time of the veteran's death, he had a psychiatric disorder 
which was incurred or related to his period of service.  
There is no competent lay or medical evidence showing that 
the veteran had a psychiatric disorder while in service.  The 
service medical records contain no complaints or diagnosis of 
a psychiatric disorder, and at discharge the veteran was 
found to be psychiatrically normal.  Thus, the Board finds 
that a medical opinion in the matter is not necessary to make 
a decision on the claim.       

The Board also points out that the appellant was afforded a 
hearing before the RO in May 1997.  She requested a hearing 
before the Board, but later withdrew her request.  

There is sufficient evidence of record with which the Board 
may make an informed decision.  The Board has not identified 
any pertinent evidence which is not currently of record, and 
the appellant has not pointed to any such evidence.  The 
Board further observes that in the April 1997 statement of 
the case and the March 1998 supplemental statement of the 
case, the appellant was informed of the pertinent law and 
regulations.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
this claim.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, the 
appellant's claim has been adjudicated by the RO under the 
same statutory and regulatory criteria which must be applied 
by the Board.  Accordingly, the Board does not believe that a 
remand for readjudication is required under the VCAA or 
otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The appellant essentially asserts that the veteran incurred a 
psychiatric disability due to service in Vietnam and this led 
to the veteran's death.  The evidence of record shows that 
the veteran committed suicide in September 1996.  The 
appellant asserts that a psychiatric disorder that the 
veteran incurred in service caused the veteran to commit 
suicide.  A copy of the veteran's death certificate indicates 
that on September [redacted], 1996, the veteran died.  The immediate 
cause of death was a self-inflicted shotgun wound.  No other 
significant conditions contributing the veteran's death were 
listed on the death certificate.  

At the time of the veteran's death, the veteran had no 
service-connected disabilities.  After review of the evidence 
of record, the Board finds that there is no competent medical 
evidence of record to the effect that at the time of his 
death, the veteran had a psychiatric disorder which was 
incurred in or was medically related to his period of 
service.  The possibility of PTSD had been raised more than 
10 years earlier by a social worker, but evaluation did not 
yield a diagnosis of PTSD.

There is no medical evidence that the veteran had a 
psychiatric disorder in service.  The service medical records 
are silent for complaints or diagnosis of a psychiatric 
disorder.  The service separation examination report dated in 
August 1964 indicates that psychiatric examination was 
normal.  There is no competent lay evidence of incurrence of 
a psychiatric disorder in service.  The appellant and her 
daughter only described the veteran's behavior and symptoms 
which were observed years after service.  There is no lay 
evidence as to the veteran's mental status or behavior while 
he was in service.  There is no evidence of a psychiatric 
disorder within one year from service separation.   

The Board acknowledges that an August 1985 VA treatment 
record indicates that a VA social worker noted that the 
veteran "may be suffering from PTSD."  However, a diagnosis 
of post traumatic stress disorder was not made.  The medical 
evidence of record dated from 1985 to 1996 does not reflect a 
diagnosis of post traumatic stress disorder.  There is no 
medical evidence of a diagnosis of post traumatic stress 
disorder at the time of the veteran's death.  

The record shows that anxiety reaction was diagnosed shortly 
before the veteran's death and a symptom of the anxiety 
reaction was depression with suicidal tendencies.  VA 
hospital records dated in September 1996 reflect a diagnosis 
of anxiety reaction.  The veteran was treated at the VA 
hospital for depression with suicidal tendencies.  However, 
the appellant has not submitted competent medical evidence 
that medically relates the diagnosis of anxiety reaction to 
the veteran's period of service.  As noted above, a 
psychiatric disorder to include an anxiety disorder, was not 
diagnosed or detected in service.  

The Board points out that there is probative evidence that 
shows that the veteran's anxiety reaction was caused by job 
loss and marital problems.  The VA hospital records dated in 
September 1996 indicate that the veteran reported that he was 
suicidal because of these reasons.  

In essence, the only evidence supporting the appellant's 
contention that the veteran incurred a psychiatric disorder 
in service and that this caused the veteran's death are 
statements from the appellant and her daughter.  Although the 
appellant and other lay persons are competent to provide an 
account of the veteran's symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant herself and her daughter do not 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether the 
veteran incurred a psychiatric disorder in service and 
whether the cause of the veteran's death was due to a 
disability incurred in service.  See Espiritu, supra.  The 
appellant has not submitted any other competent medical 
evidence to support her contentions.   

The evidence of record shows that the veteran has been 
treated for acute and chronic alcoholism since 1985.  There 
is medical evidence which shows that the veteran was 
intoxicated and he was intoxicated at the time of his death.  
The record shows that six days prior to his suicide, the 
veteran was hospitalized for anxiety reaction and depression 
with suicidal tendencies; he was sent to detoxification.  On 
the day before the veteran's suicide, the appellant had 
contacted the VA social worker and indicated that the veteran 
had been drinking alcohol and he had a shotgun.  The 
appellant was advised to bring the veteran to the mental 
health clinic.  About an hour later, the VA social worker 
phoned the veteran.  The veteran told him he was okay and he 
would not be going to the mental health clinic that day.  A 
VA treatment record dated September 19, 1996 indicates that 
the VA social worker was informed that the veteran had 
committed suicide and he had been drinking at the time.  

Thus, the Board finds that there is evidence that the 
veteran's alcoholism may have been a causal factor in the 
veteran's death.  However, the law clearly states that 
service connection may not be established on a direct basis 
for a disease or injury that results from a veteran's own 
willful misconduct, or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a); VAOPGCPREC 7-
99. 

Thus, even assuming that the veteran's alcoholism began in 
service, service connection for the cause of the veteran's 
death on this basis is precluded by law. 

Although service connection for the cause of the veteran's 
death is precluded as a matter of law on the theory that the 
veteran's alcoholism was directly incurred in or aggravated 
by service, service connection for the cause of veteran's 
death is permitted if the veteran's alcoholism is shown to be 
secondary to a service connected disability.  VAOPGCPREC 7- 
99; VAOPGCPREC 2-98; Allen v. Principi, 237 F. 3d 1368 
(2001).  

However, after carefully reviewing all of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the appellant's claim on this basis as 
well.  As discussed above, at the time of the veteran's 
death, the veteran had no service-connected disabilities.  
There is no medical evidence that establishes that the 
veteran had a psychiatric disorder that was incurred in 
service or was related to service.  There is no medical 
evidence which demonstrates that the alcoholism was caused by 
a disability that was incurred in service.   

In conclusion, the Board finds that there is no probative 
evidence of record that establishes a relationship between 
the veteran's cause of death and his period of service or any 
disability incurred in service.  Since the appellant has 
failed to establish a relationship between the principal or 
contributory cause of the veteran's death and any service-
connected disability, a basis for granting service connection 
for the veteran's cause of death is not demonstrated.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is denied




ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

